The Attorney          General of Texas
                                                              August 17, 1983
     JIM MATTOX
     Attorney       General



                                            Robert Bernstein, M.D., F.A.C.P.       Opinion No. JM-64
     Supreme      Court Building
     I-. 0. BOX 12546
                                            Conrmissionerof Health
     Austin, TX. 76711. 2546                Texas Department of Health             Re: Whether rider to general
     5121475.2501                           1100 West 49th Street                  appropriations act violates
     Telex    QlO/674-1367                  Austin, Texas   78756                  article III, section 35 of the
     Telecopier      5121475.0266
                                                                                   Texas Constitution

     1607 Main St.. Suite 1400              Dear Dr. Bernstein:
     Dal,as.   TX. 75201.4709
     2141742.6944                                You ask whether a rider in the current general appropriations act
                                            satisfies article III, section 35 of the Texas Constitution, which
     4624 Alberta       Ave., Suite   160
                                            prohibits the enactment of general legislation in an appropriations
     El Paso. TX.       799052793           act. The rider you refer to provides the following:
     9151533-3464
r,
                                                        None of the Ul0*ep       appropriated to the
                                                     Department of Health and Department of Mental
     1220 Dallas Ave.. Suite 202
     Houston,     TX. 77002-6966                     Health and Mental Retardation may be expended for
     7131650-0666                                    the training or medical treatment, except in
                                                     emergencies, of any student or patient who is not
                                                     a citizen or resident of this state. For the
     606 Broadway.        Suite 312
                                                     purpose of this provision, affidavits from two
     Lubbock,     TX.    79401-3479
     606,747.5236
                                                     reputable persons shall be deemed adequate
                                                     evidence of citizenship or residency. (Emphasis
                                                     added).
     4309 N. Tenth. Suite E
     McAllen,     TX. 76501-1665
                                            Acts 1981, 67th Leg., ch. 875, §Ze(l), at 3604.
     5121662.4547

                                                 While Attorney General Opinion MW-538 (1982) addresses issues
     200 Main Plaza, Suite 400              related to this rider, it does not specifically examine it in light of
     San Antonio.  TX. 76205.2797           article III, section 35.     Having applied the standards of that
     5121225-4191
                                            constitutional provision to the instant rider, we find that it meets
                                            the requirements of article III, section 35.
     An Equal      Opporlunityl
     Affirmative     Action     Employel         The principles relevant to the present inquiry are succinctly
                                            summarized in Attorney General Opinion M-1199 (1972) as follows:

                                                        An appropriation bill may detail, limit or
                                                     restrict the use of funds therein appropriated or
                                                     otherwise insure that the appropriated money will
                                                     be spent for the    purpose intended. Moore v.
                                                     Sheppared. [sic] 144 Tex. 537, 192 S.W.2d 559
                                                     (1946); Linden v. Finley, 92 Tex. 451, 49 S.W. 578




                                                                      p. 276
                                                                         4




Dr. Robert Bernstein - Page 2    (JM-64)




          (1899); Attorney General's Opinions O-445 (1939),
          V-1253 (1951), V-1254 (1951), 2959 (1935). V-1196
          (1951).

             A rider attached to the general appropriation
          bill cannot repeal, modify or amend an existing
          general law. S;ate-v. Steele, 57 Tex. 203 (1882);
          Linden v. Finley, m;     Moore v. Sheppard, supra;
          Attorney General's Opinions 1745 (1917), 2787
          (1929), 2965 (1935). 2970 (1935), O-445 (1939),
          O-1837 (1940). O-2573 (1940), O-5329 (1943), V-412
          (1947), V-894 (1949), V-1196 (1951), V-1254
          (1951), M-1141 (1972).

     You do not challenge the propriety of the first sentence of the
passage presented for our consideration, and we believe it does comply
with the principles set out above. You contend that the second
sentence of the passage

          is an attempt to enact general law by establishing
          evidentiary criteria to limit the authority of
          this department to require proof of residency
          beyond the two affidavits standard recited in the
          [rider].
                   ; * *
     However, you have not cited nor have we found any authority
beyond the first sentence of the rider itself regarding the Department
of Health's responsibility to determine citizenship or residency. See
Attorney General Opinions H-556 (1975); H-156 (1973). It appears that
the second sentence is merely an explanation or definition of what
constitutes citizenship or residency for the purpose of the first
sentence. Therefore, it meets the test of being necessarily connected
with and incidental to the appropriation and use of funds and neither
conflicts with nor amounts to general legislation. Attorney General
Opinions V-1253, V-1254 (1951).

                                SUMMARY

             A rider in the current General Appropriations
          Act concerning citizenship or residency does not
          violate article III, section 35. of the Texas
          Constitution.




                                           JIM     MATTOX
                                           Attorney General of Texas




                                      p. 277
/,,




      Dr. Robert Bernstein - Page 3      (JM-64)




      TOM GREEN
      First Assistant Attorney General

      DAVID R. RICHARDS
      Executive Assistant Attorney General

      Prepared by Colin Carl
      Assistant Attorney General

      APPROVED:
      OPINION COMMITTEE

      Rick Gilpin, Acting Chairman
      Jon Bible
      David Brooks
      Colin Carl
      Jim Moellinger




                                         p. 278